h DOWNING, J.,
concurs and assigns reasons.
I respectfully concur with the majority opinion.
I agree with the majority that a finding of contempt must be based on an intentional disobedience of a clear and valid court order or judgment. I further agree that there was no such order here and that, therefore, a judgment of contempt was erroneous and should be reversed.
Even so, I commend the trial court for its demonstrated concern for the child’s welfare. One of the trial court’s functions in child protection matters is to oversee a child’s progress while in State’s custody. In this regard, I understand the trial court’s frustration with the Office of Community Services’s actions regarding M.A.A.’s placement.